Citation Nr: 0915640	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  05-02 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to special monthly compensation (SMC) by reason 
of the need for regular aid and attendance of another person 
or by reason of being housebound.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1951 to 
February 1953.

This matter is on appeal from the Atlanta, Georgia, 
Department of Veterans Affairs (VA) Regional Office (RO).

This case was remanded by the Board in November 2007 and June 
2008 for further development and is now ready for 
disposition.


FINDINGS OF FACT

1. The Veteran does not require the assistance of another 
person in meeting his daily needs such as dressing, food 
preparation, and keeping himself ordinarily clean, nor is he 
unable to protect himself from the hazards and dangers of his 
daily environment due to service-connected disabilities.

2. The Veteran does not have a single service-connected 
disability rated at 100 percent disabling with additional 
service-connected disability or disabilities independently 
ratable at 60 percent, nor is he shown to be substantially 
confined to his home by reason of his service-connected 
disabilities.


CONCLUSION OF LAW

The criteria for SMC by reason of the need for regular aid 
and attendance of another person or due to being housebound 
have not been met. 38 U.S.C.A. §§ 1114, 1502, 1521, 5103(a), 
5103A (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.350, 
3.352 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

SMC benefits are payable to a veteran who needs regular aid 
and attendance.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 
3.350(b)(3).  The criteria for establishing the need for aid 
and attendance is set forth in 38 C.F.R. § 3.352(a).

Specifically, the provisions of § 3.352(a) include whether a 
veteran is unable to dress or undress himself, or to keep 
himself ordinarily clean and presentable; whether he requires 
frequent adjustment of any special prosthetic or orthopedic 
appliances with the aid of another; inability to feed 
himself; inability to attend to the wants of nature; or 
incapacity, physical or mental, that requires assistance on a 
regular basis to protect himself from hazards or dangers 
incident to his daily environment. "Bedridden" will be a 
proper basis for the determination under this section.

For the purposes of this section, the term "bedridden" 
constitutes a condition which, through its essential 
character, requires that an individual actually remain in 
bed.  The fact that a veteran has voluntarily taken to bed or 
that a physician has prescribed bedrest for a lesser or 
greater portion of the day will not suffice.  Additionally, 
it is only necessary that the evidence establish he is so 
helpless as to need regular aid and attendance, and not that 
there be a constant need.

Although the appellant need not show all of the disabling 
conditions identified in 38 C.F.R. § 3.352(a) to establish 
entitlement to aid and attendance, the Veterans Court has 
held that it is logical to infer a threshold requirement that 
"at least one of the enumerated factors be present."  See 
Turco v. Brown, 9 Vet. App. 222, 224 (1996).

SMC also is payable where a veteran has a single service-
connected disability rated as 100 percent and either (1) he 
or she has additional service-connected disability or 
disabilities independently ratable at 60 percent, separate 
and distinct from the 100 percent service-connected 
disability and involving different anatomical segments or 
bodily systems, or (2) he or she is permanently housebound by 
reason of service-connected disability or disabilities.

This requirement is met when a veteran is substantially 
confined as a direct result of service-connected disabilities 
to his or her dwelling and the immediate premises or, if 
institutionalized, to the ward or clinical areas, and it is 
reasonably certain that the disability or disabilities and 
resultant confinement will continue throughout his or her 
lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

After review of the evidence of record, the Board finds that 
entitlement to additional compensation on the basis of the 
need for aid and attendance or due to housebound status has 
not been established.  Specifically, while the Board 
recognizes the severity of the Veteran's multiple 
disabilities and their impact upon his life, the criteria for 
granting SMC benefits are quite specific.  That is, the need 
for additional compensation must be due to his service-
connected disabilities.

Here, the Veteran is service-connected for schizophrenic 
reaction to posttraumatic stress disorder (PTSD), rated as 70 
percent disabling; residuals of a shell fragment wound to the 
left thigh, rated as 20 percent disabling; residuals of a 
shell fragment wound to the left heel, rated as 10 percent 
disabling; and residuals of a mouth injury with laceration to 
the right lip, rated as 0 percent disabling.  His combined 
evaluation for compensation purposes is 80 percent.

The Veteran also has a number of disorders that, while 
significant, are not considered for compensation purposes 
here.  Most notably, his left arm has been amputated in a 
non-service related incident.  

Under the regulations, the Board has considered the Veteran's 
multiple service-connected disabilities in addressing whether 
he is entitled to SMC.  After a review of all of the evidence 
of record, the Board finds that the competent evidence does 
not establish that he needs the assistance of another person 
on a regular basis for any of his daily needs or to protect 
himself from hazards or dangers incident to his daily 
environment.

Specifically, the evidence does not show that the Veteran is 
unable to care for himself.  First, he has not exhibited the 
inability to maintain his own hygiene or to dress himself due 
to his service-connected disabilities.  Although he did state 
in March 2005, as well as at a VA examination in January 
2008, that he had some difficulty bathing and dressing, these 
difficulties were attributed to his nonservice-connected 
amputated left arm. 

Next, he does not have a demonstrable need for assistance 
adjusting prosthetics despite the loss of his left arm.  In 
fact, it was noted at his January 2008 VA examination that 
there was no left arm stump, making the use of a prosthetic 
infeasible.  Moreover, at that same examination, the Veteran 
noted a need for assistance to prepare meals, but was able to 
feed himself.  

Additionally, the Veteran is clearly not bedridden, as is 
shown by his consistent ability to walk, albeit for 
relatively short distances, and his appearance at multiple 
medical appointments outside of the home.

Finally, the Board specifically finds the conclusions of the 
VA examiners in January and September 2008 addressing the 
issue on appeal particularly probative.  In the January 2008 
examination, the examiner concluded that the Veteran's 
service-connected shell fragment wounds to the left thigh and 
heel, as well as the injury to his mouth, did not limit his 
ability to perform daily functions or to protect himself from 
the hazards and dangers in the daily environment.  

As to the effect the Veteran's PTSD has on his ability to 
perform such daily functions, the VA examiner in September 
2009 did not observe positive schizophrenic signs.  
Additionally, after examining the Veteran, he concluded that 
the Veteran did not require aid and attendance due to PTSD.  
In sum, neither VA examiner believed that any of the 
Veteran's service-connected disabilities required aid and 
attendance.  

For the reasons set forth above, the evidence shows that the 
Veteran is not so helpless as to be in need of regular aid 
and attendance.  While his service-connected disabilities 
clearly affect his daily living, they have not been shown to 
have rendered him so helpless as to require regular 
assistance of another.

In view of these findings, the Board concludes that his 
service-connected disabilities are not shown by the evidence 
to debilitate him to such an extent that he requires the 
regular aid and attendance of another person as specified by 
the criteria in 38 C.F.R. § 3.352(a).  Accordingly, the 
evidence does not support entitlement to SMC on this basis.

Next, with respect to housebound benefits, the Veteran does 
not meet the threshold criteria of having a service-connected 
disability rated at 100 percent.  Therefore, by definition, 
the criteria for housebound benefits pursuant to 38 U.S.C.A. 
§ 1114(s) have not been met.  Furthermore, even if this 
requirement were met, the evidence of record does not 
establish that he is permanently housebound by reason of his 
service-connected disabilities. 

Although the Veteran has continuously shown a slow gait with 
the typical need of a cane or other sort of assistance, the 
evidence also indicates that this has not rendered him 
housebound.  In March 2005, he indicated that he was able to 
leave the house for appointments and other "necessary 
errands."  Moreover, in January 2007, he was discharged from 
the VA home-based primary care system because he was "not 
homebound at this time."  

Additionally, as was noted at the January 2008 VA 
examination, the Veteran was able to drive himself to the 
examination without requiring an attendant.  Furthermore, 
throughout the period on appeal he has attended a number of 
outpatient treatment appointments for a variety of unrelated 
disorders without the need of an attendant.  

Furthermore, on a factual basis, the evidence of record does 
not establish that the Veteran is permanently housebound by 
reason of his service-connected disabilities.  Although the 
October 2005 medical statement indicated that he was unable 
to walk without the assistance of canes or use of a 
wheelchair, the evidence does not support a finding that he 
is permanently housebound.  To the contrary, the October 2005 
medical statement reflected that he ambulated with the use of 
two canes, that he was able to travel to medical appointments 
as needed, and that he could be locomotive for long distances 
when using his power chair.

Moreover, pursuant to the Veteran's January 2006 letter, he 
was able to drive a vehicle (although 95 percent of the 
driving was done by his wife) and, in addition to leaving the 
home for medical appointments, his wife took him out for 
dinner and occasional drives.  Accordingly, the Board finds 
that the evidence demonstrates that he is not permanently 
housebound, and entitlement to SMC on this basis is not 
warranted.

In considering this claim, the Board has also considered the 
Veteran's statements in support of his claim.  In rendering a 
decision on appeal, the Board must analyze the credibility 
and probative value of the evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. 
App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 
57 (1990). 

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses.  See Layno, 6 Vet. App. at 470.  
However, his PTSD and shell fragment injuries are not the 
types of disabilities that he may provide competent evidence 
on questions of need for aid and attendance.  See Robinson v. 
Shinseki, No. 06-0164 (March 3, 2009).

The Board acknowledges the Veteran's belief that his symptoms 
are of such severity as to warrant a need for aid and 
attendance.  However, SMC for aid and attendance is based on 
the extent his service-connected disabilities inhibit his 
ability to live independently as determined by the clinical 
evidence of record.  Therefore, the Board finds that the 
medical evidence, which directly address the criteria under 
which SMC for aid and attendance is evaluated, more probative 
than the Veteran's own assessment.

In conclusion, the evidence does not support the Veteran's 
claim for SMC by reason of the need for regular aid and 
attendance of another person or by reason of being 
housebound.  The Board finds that equipoise is not shown, and 
the benefit of the doubt rule does not apply.  As the weight 
of the evidence is against his claim for entitlement to SMC, 
the appeal is denied.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
Thus, the Board must first determine whether the error has 
actually resulted in prejudice to the Veteran.  In general, 
the burden of showing that an error is harmful normally falls 
upon the party attacking the agency's determination.  
However, given the non-adversarial nature of VA 
adjudications, the Veteran still retains the benefit of any 
reasonable doubt.  See Shinseki v. Sanders, 556 U.S. ___ 
(2009).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in February 2004 that fully 
addressed all notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed him 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.

Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.  Therefore, adequate notice was 
provided to the Veteran prior to the transfer and 
certification of his case to the Board and complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records, other pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  First, the RO has obtained the 
Veteran's VA outpatient treatment records.  Next, specific VA 
medical opinions pertinent to the issue on appeal were 
obtained in January and September 2008.  Therefore, the 
available records and medical evidence have been obtained in 
order to make an adequate determination as to this claim.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

SMC by reason of the need for regular aid and attendance of 
another person or by reason of being housebound is denied.


____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


